Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION

                                             CASE NO:

     MARY PAT LETOURNEAU, ANDREY MORARU,
     and HOUSING OPPORTUNITIES PROJECT
     FOR EXCELLENCE, INC.,

            Plaintiffs

     vs.

     8200 BYRON AVE LLC, and ADAM DASH,

           Defendants
     _________________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

            COMES NOW, the Plaintiffs, MARY PAT LETOURNEAU, ANDREY

     MORARU and HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE, INC.

     sues Defendants, 8200 BYRON AVE LLC, and ADAM DASH, and states as follows:

            1.      This is an action initiated for the denial of federally secured rights of fair

     housing.    Plaintiffs seek declaratory and injunctive relief as well as damages and

     attorney's fees for the denial of equal housing opportunities based on national origin.

                                         JURISDICTION

            2.      This Court has jurisdiction pursuant to 42 U.S.C. §3613 as well as 28

     U.S.C. § 1331 and 1343(a)(3) and (4). Claims are asserted pursuant to the Fair Housing

     Act, 42 U.S.C. §§3601, et seq., and to the extent that declaratory relief and supplemental

     jurisdiction is sought, claims are asserted pursuant to 28 U.S.C. § 1367 and §§2201-2202.




    Disability Independence Group, Inc * 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 11

                                                     LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                           COMPLAINT
                                                                            Page 2 of 11

             3.      Venue is proper in this District under 28 U.S.C. § 1391 as this is the

     district in which the events giving rise to the Plaintiffs' claims occurred and as this is an

     action which is not founded solely on diversity of citizenship.

                                              PARTIES

             4.      The Plaintiff, ANDREY MORARU (hereinafter MORARU), is of

     Romanian ancestry. MORARU is a resident of Florida and is sui juris. He is of

     Moldovian ancestry and is a U.S. naturalized citizen. Grandfather and his side of the

     family back in the day.

             5.      The       Plaintiff,    MARY     PAT       LETOURNEAU            (hereinafter

     LETOURNEAU), is a U.S. Citizen, originally from Chicago. LETOURNEAU is a

     resident of Florida and is sui juris.

             6.      Both MORARU and LETOURNEAU were perceived to be Romani and

     were discriminated against based upon this perceived race and national origin.

             7.      In the United States, there are close to a million Romani people in the US,

     with the largest clusters in Los Angeles, San Francisco, New York, Chicago, Boston,

     Atlanta, Dallas, Houston, Seattle and Portland. Anti-Roma discrimination pervades

     education, employment, housing and, most of all, policing, is as noteworthy as it is

     unreported.

             8.      Persecution of Romani people reached a peak during World War II in the

     Nazi genocide of Romanis during the Holocaust. The Romani communities in Central

     and Eastern Europe were less organized than the Jewish communities; and the

     Einsatzgruppen, mobile killing squads who travelled from village to village massacring

     the Romani inhabitants where they lived, typically left few to no records of the number of


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 11

                                                    LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                          COMPLAINT
                                                                           Page 3 of 11

     Roma killed in this way. Historians estimate that between 1.5 million Romani were killed

     by the Germans and their collaborators.

            9.      In the United States during Congressional debate in 1866 over the

     Fourteenth Amendment to the United States Constitution which would subsequently

     grant citizenship to all persons born within U.S. territory, an objection raised was that a

     consequence of enacting the amendment would be to grant citizenship to Gypsies and

     other groups perceived by some as undesirable.

            10.     Today, the Romani community continues to experience acute prejudice

     today, as it has done for decades.

            11.     The Defendant, 8200 BYRON AVE LLC. is a Florida Limited Liability

     Company, licensed and doing business in Miami-Dade County Florida, that operates a

     property in Miami-Dade County that controls and operates an apartment building located

     at 8142 Byron Ave, in Miami Beach, Florida.

            12.     The Defendant, ADAM DASH, (hereinafter “DASH”) is the owner of

     8200 BYRON AVE LLC. and is the operator of the premises at 8142 Byron Ave, in

     Miami Beach, Florida.

            13.     The    Plaintiff,     HOUSING     OPPORTUNITIES          PROJECT       FOR

     EXCELLENCE, INC. (hereinafter HOPE), is a private, Florida not-for-profit, 501 (c) 3

     corporation established in 1988, one of three in Florida dedicated to eliminating housing

     discrimination and promoting fair housing. HOPE employs a three-tiered system of

     private enforcement, education outreach and counseling to achieve its mission to

     affirmatively further fair housing. Its programs are designed to ensure that people are

     offered the right to select housing of their choice without discrimination based on race,


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 11

                                                    LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                          COMPLAINT
                                                                           Page 4 of 11

     religion, color, national origin, sex, disability, marital or familial status, or such other

     protected classes as may be conferred by federal, state, or local laws. HOPE is the only

     private not-for-profit fair housing organization in Miami-Dade and Broward Counties

     engaged in testing for fair housing law violations and pursuing enforcement of

     meritorious claims.

               14.   Throughout Miami-Dade and Broward Counties, HOPE engages in

     activities to identify barriers to fair housing practices, including practices that

     discriminate against persons because of race and national origin. As part of its mission to

     uncover housing discrimination, HOPE engages in education and outreach of housing

     providers, housing professionals, and lessees and buyers of property.

               15.   MORARU and LETOURNEAU came to Miami Beach in early February

     to put together a cabaret show at Faena Hotel in Miami Beach during the show creation

     period.

               16.   Because of the success of the show’s premier and the prospect of it being a

     lengthy run, MORARU and LETOURNEAU sought to move from their apartment in

     Kansas City to Miami Beach by April 1, 2021.

               17.   In March, MORARU and LETOURNEAU started looking for an

     apartment in early March to move in by April 1st.

               18.   The listing agent for 8142 Byron Ave, Ray Weisbein showed them

     apartment #3. When they stated they were interested, Mr. Weisbein walked them through

     the application process, and they got approved by Defendant 8200 Byron Ave LLC the

     same night.




     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 11

                                                   LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                         COMPLAINT
                                                                          Page 5 of 11

            19.     MORARU and LETOURNEAU received the lease and agreed to the rent

     of $2,200. Mr. Weisbein texted them saying they would get the keys once they signed the

     lease and paid the deposit.

            20.     MORARU and LETOURNEAU signed the lease and sent a $ 6,300

     deposit, and Defendant DASH signed the lease. The lease is attached hereto as Exhibit

     “A”.

            21.     DASH contacted MORARU and LETOURNEAU within a few days and

     invited MORARU and LETOURNEAU to come to the apartment before April 1st so he

     can show them around and have a "real talk" first.




            22.     MORARU and LETOURNEAU go to 8142 Byron Ave to meet with

     DASH. DASH asks MORARU and LETOURNEAU about their professional background

     and whether they have any ulterior motives for coming to Miami.




     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 11

                                                         LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                               COMPLAINT
                                                                                Page 6 of 11

             23.     DASH starts discussing a “gang of gypsies” from Sarasota who are

     involved in criminal activity around Miami, including human trafficking and drugs.

     DASH accuses MORARU and LETOURNEAU of being “gypsies” because they are

     performers and gypsies go around the world doing their street shows and kidnapping

     people to sell them into slavery.

             24.     DASH advised MORARU and LETOURNEAU that he looked up their

     “bloodlines” and they “have gypsies in [their] lineage.”

             25.     DASH begins to become agitated and claims to work with the FBI “to

     help expose and put away criminals.” Then DASH threatened “If I find out you're

     involved in any of this stuff, I'll fuck you up.”

             26.     MORARU and LETOURNEAU were shocked and attempted to reassure

     DASH that they were not criminals and just want a good place to live. DASH shows

     them a picture of a woman who he claims is supposedly wanted by authorities and asks if

     they knew her. MORARU and LETOURNEAU denied knowing this person.

             27.     MORARU and LETOURNEAU continued to want to live in the unit

     because they were in the middle of an intense creation period for the upcoming show.

     Looking for a new apartment around town would be very taxing on their energy levels

     and time needed for rest and recovery. In order to have the concentration required to

     perform artistic and athletic feats safely to avoid injury, they needed peace of mind and

     the ability to focus.

             28.     While DASH appeared to be agitated, he advised them that MORARU and

     LETOURNEAU appeared to be on a "clean" side. They shake hands, and DASH assures

     them they can pick up the keys on April 1st.


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 11

                                                   LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                         COMPLAINT
                                                                          Page 7 of 11

            29.    The next day, MORARU and LETOURNEAU flew to Kansas City for a

     couple days to move out of their old apartment and hired a moving company to take their

     belongings to Miami.

            30.    On March 29th, DASH asked MORARU to call him in the morning.

            31.    When MORARU called DASH, DASH tells him that he had changed his

     mind and can't have MORARU and LETOURNEAU as tenants. DASH advised in order

     to receive his deposit back, they would need to email him saying he and all parties

     involved want to end the lease and then he would get his deposit back within 3 days.

            32.    When MORARU and LETOURNEAU did what was instructed to receive

     their $6,300 deposit, DASH emailed back:

        To Andrey and Mary

        Thank You for admitting your dishonesty and connection with the gypsy gang based
        out of Sarasota area, and your connection with Katherine Jo Ruiz. I am accept [sic]
        your apology and your termination of the lease. I will be forwarding all of this
        information to the correct Federal and State Agencies. Please act accordingly when
        they contact you. Thank You

        Adam Dash

            33.    The realtor was copied on the email and called MORARU and

     LETOURNEAU asking what was going on and whether they were involved in

     something. They advised what had happened and Mr. Weisbein advised them to respond

     to the email and deny everything in writing, which they did. The reply from the landlord

     was: “You are now lying. It took you 2 hours to respond.”

            34.     DASH never provided MORARU and LETOURNEAU their deposit.

            35.    Defendants' unlawful practices were designed with the intent to

     discourage, deny and limit available housing based on national origin, and are unlawful


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 11

                                                    LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                          COMPLAINT
                                                                           Page 8 of 11

     under the Fair Housing Act and MORARU and LETOURNEAU have suffered injury in

     precisely the form the statute was intended to guard against.

            36.     By engaging in the unlawful conduct described above, Defendants acted

     intentionally, and maliciously to damage the rights and feelings of Plaintiffs in violation

     of the Fair Housing Act.

            37.     MORARU and LETOURNEAU have been, and continues to be, adversely

     affected by the discriminatory acts, policies, and practices of the Defendants.

            38.     HOPE was advised by its leadership of the National Fair Housing Alliance

     and other national entities regarding the need to cease this landlord’s egregious

     discriminatory housing practices based on national origin and its effect on fair housing

     opportunity nationally.

            39.     Defendants’ unlawful practices were designed with the intent to

     discourage, deny and limit available housing based on race and national origin.

            40.     The pattern and practice of discriminatory conduct, based on race and

     national origin, is based on egregious and outdated prejudice against the Romani peoples.

            41.     By engaging in the unlawful conduct described above, Defendants acted

     intentionally, and maliciously to damage the rights and feelings of Plaintiffs in violation

     of the Fair Housing Act.

            42.     In support of its goals, Plaintiff HOPE engages in a variety of educational,

     counseling and referral services, as well as community monitoring activities. The

     Education and Outreach Program offers to housing industry providers, condominium and

     homeowner associations, public housing authorities and not-for-profit Community

     Development Corporations, the most current information and technical assistance


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 11

                                                      LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                            COMPLAINT
                                                                             Page 9 of 11

     necessary to fully comply with fair housing laws, consent decrees, enforcement

     agreements, Community Reinvestment Act regulations and affirmatively furthering fair

     housing and fair housing marketing requirements.

               43.   HOPE's time and scarce resources have been severely diverted and its

     mission frustrated in order to address the allegations outlined in this complaint, and in the

     previous lawsuit, and has resulted in expenditures which should have been used to

     affirmatively further fair housing without the cost of litigation.

               44.   HOPE has been, and continues to be, adversely affected by the

     discriminatory acts, policies, and practices of the Defendants.

               45.   As a result of the acts and conduct of the defendants, Plaintiff HOPE has

     suffered and continues to suffer interference with its mission, diversion of its resources

     and obstruction of its purpose of ensuring equal housing opportunities throughout South

     Florida free from race and color discrimination. Plaintiff HOPE has been, and continues

     to be adversely affected by the acts, policies, and practices of the Defendant and/or their

     agents.

               46.   Defendant’s discriminatory actions have (1) interfered with the efforts and

     programs of HOPE which are intended to bring about equality of opportunity for all

     persons regardless of race or color; (2) forced HOPE to devote scarce resources to

     identify and counteract Defendants' unlawful housing practices and to otherwise divert

     those same resources from its education, counseling, and referral services; (3) interfered

     with the right of HOPE's constituents to enjoy the benefits of living in a community

     which does not discriminate against persons based on race or color; and, (4) frustrated

     HOPE’s mission and purpose of promoting the equal availability of housing to all


     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 11

                                                     LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                           COMPLAINT
                                                                           Page 10 of 11

     persons without regard to race, color, religion, gender, national origin, familial status, or

     disability.

             47.     Plaintiffs have retained Disability Independence Group, Inc. and have

     agreed to pay the firm for their reasonable fees and costs incurred herein.

                            CAUSE OF ACTION
        COUNT ONE- VIOLATION OF THE FAIR HOUSING ACT – Section 804(a)

             48.     Plaintiffs repeat the allegations contained in paragraphs one through 42 as

     fully set forth herein.

             49.     Defendant has engaged in discrimination on the basis of perception of race

     and national origin by otherwise making unavailable or denying, a dwelling to any person

     because of national origin and race.

             50.     Defendants has outright denied a unit to MORARU and LETOURNEAU,

     when, in fact, the unit remains available for prospective tenants who were not perceptions

     of Romani lineage.

             50.     Because of national origin, color and religion, Defendants have restricted

     the choices of persons by word or conduct in connection with seeking, negotiating for,

     and renting dwellings. Such acts perpetuate segregated housing patterns in the City of

     Miami and discourage and obstruct choices in the community.

             WHEREFORE, Plaintiff, MARY PAT LETOURNEAU, ANDREY MORARU

     and HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE, INC., respectfully

     prays that this Court grants the following relief against Defendants, 8200 BYRON AVE

     LLC, and ADAM DASH, INC., including entering a declaratory judgment, pursuant to

     Rule 57 of the Federal Rules of Civil Procedure, stating that Defendants’ practices,




     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
Case 1:21-cv-22907-DPG Document 1 Entered on FLSD Docket 08/10/2021 Page 11 of 11

                                                     LETOURNEAU v. 8200 BYRON AVE LLC.
                                                                           COMPLAINT
                                                                           Page 11 of 11

     policies and procedures have subjected Plaintiffs to discrimination in violation of the Fair

     Housing Act and permanently enjoining the Defendants:

                a. To cease discrimination against Plaintiff and other individuals with on the

                    basis of national origin, color and religion;

                b. To ensure that a management company is retained who can manage the

                    property in trust for Defendants;

                c. Award actual and punitive damages to plaintiffs;

                d. Award reasonable costs and attorneys’ fees; and

                e. Award any and all other relief that may be necessary and appropriate.

     THE PLAINTIFFS DEMAND A JURY TRIAL FOR ALL SUCH ISSUES SO
     TRIABLE IN THIS MATTER.
                    Dated this 10th day of August, 2021.

                                           By: /s/ Matthew W. Dietz
                                           Matthew W. Dietz, Esq.
                                           Florida Bar No.: 0084905
                                           DISABILITY INDEPENDENCE GROUP, INC.
                                           2990 Southwest 35th Avenue
                                           Miami, Florida 33133
                                           Telephone: (305) 669-2822
                                           Facsimile: (305) 442-4181
                                           mdietz@justdigit.org
                                           aa@justdigit.org




     Disability Independence Group, Inc., *2990 Southwest 35th Ave* Miami, Florida 33133
